THE THIRTEENTH COURT OF APPEALS

                                   13-13-00477-CV


                       IN THE INTEREST OF C.U.M.H., A CHILD


                                   On appeal from the
                               of Calhoun County, Texas
                            Trial Cause No. 2012-CV-0095


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellant.

      We further order this decision certified below for observance.

January 30, 2014.